UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 30, 2014 Ormat Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32347 (Commission File Number) No. 88-0326081 (I.R.S. Employer Identification No.) 6225 Neil Road, Reno, Nevada (Address of Principal Executive Offices) 89511-1136 (Zip Code) (775)356-9029 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item8.01Other Events. On April 30, 2014, the Company issued a press release announcing that it is exploring a potential sale of a minority investment in a few of its power plants located in the United States to institutional investors, with the Company continuing to consolidate and operate such plants. A copy of the press release is furnished as Exhibit 99.1 to this report on Form 8-K and is incorporated by reference herein. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press release of the Company dated April 30, 2014. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Ormat Technologies, Inc. By: /s/
